Citation Nr: 1730764	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-26 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the period prior to August 30, 2013 and in excess of 20 percent thereafter for a symptomatic lower back with osteoarthritis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1965 to January 1969, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of those proceedings is of record.

Although the issue of entitlement to TDIU was not certified for appeal, in his Board hearing the Veteran has raised the matter of unemployability due to his service-connected disabilities.  See Board Hearing Transcript (Tr.) at 6.  Therefore, the issue of entitlement to TDIU is raised by the record and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his September 2016 Board hearing, the Veteran reported that his service-connected low back disability has worsened since the most recent VA examination in January 2013.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disability on remand.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995).  Additionally, the intertwined claim for TDIU must be remanded so that the Veteran can be afforded an opportunity to comment on his prior employment, education, training, and the impact of his service-connected disabilities on his employability.  Finally, any outstanding VA treatment records, to include any MRI study performed at the Tucson VA Medical Center (VAMC) in October 2016, should be obtained and associated with the Veteran's file.  See Board Hearing Tr. at 11; 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VA Form 21-8940, and allow a reasonable amount of time for a response.

2.  Obtain and associate any of the Veteran's outstanding VA treatment records, to specifically include the report of any MRI study performed at the Tucson VAMC in October 2016.  See Board Hearing Tr. at 11.  

3.  Then schedule the Veteran for a VA examination to determine the current severity of his low back disability.  The entire claims file, including any newly obtained treatment records, must be reviewed and all necessary tests should be conducted.  

The examiner is requested to test range of motion in (a) active motion, (b) passive motion, (c) weight-bearing, and (d) nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so.

The examiner should also provide an opinion as to range of motion throughout the appeal period (since October 2010) in (a) active motion, (b) passive motion, (c) weight-bearing, and (d) nonweight-bearing.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

The examiner should also identify any motion or activities, such as walking or driving, that would be restricted and if applicable, the degree to which that would occur.

4.  Then readjudicate the issues on appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

